DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/02/2022 in response to the Non-Final Office Action mailed 05/26/2022 has been entered.  
	Claims 1-7, 9-16, and 18-22 are currently pending in U.S. Patent Application No. 16/793,642.

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  References of record fail to teach/suggest those determining and providing limitations in view of that context information as amended to comprise screenshot information for a user interface of a client device of the data protection system when the error occurs.  The foregoing amendments to the claims are similarly successful in rendering claim objections to claim 5 and claim rejections under 35 USC § 101 moot and/or overcome.  Corresponding rejections to the claims are withdrawn accordingly.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 18 October 2019.  Examiner notes the PTO-326 of the Non-Final Rejection mailed 05/26/2022 indicated that certified copies for CN201910992509.1 had not been received, however Application contents include Priority Documents electronically received from a participating IP Office 12 March 2020.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter and Reasons for Allowance
Claims 1-7, 9-16, and 18-22 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search have failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention as a whole.  Specifically, references of record fail to teach/suggest:
determining, based on the context information and using a trained deep learning model, a type of the error in the data protection system from a plurality of predetermined types, the deep learning model being trained based on training context information and a label on a ground-truth type of an error associated with the training context information; and
providing the type of the determined error in the data protection system.
In view of said context information as amended:
wherein the context information comprises screenshot information for a user interface of a client device of the data protection system when the error occurs;


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669